       Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 1 of 8



Cory R. Gangle, Esq.
GANGLE LAW FIRM, PC
Lambros Building
3011 American Way
P.O. Box 16356
Missoula, Montana 59808
Office: (406) 273-4304
Fax: (406) 493-0006
Email: cgangle@ganglelaw.net

     Attorneys for Defendants Joshua Adam Delavan and Kate Delavan




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                       BILLINGS DIVISION

SAFECO INSURANCE COMPANY OF ) Civil Action No. CV-20-00024-
AMERICA.                           ) SPW-TJC
                                   )
  Plaintiff,                       ) DEFENDANTS JOSHUA ADAM
                                   ) DELAVAN AND KATE
                              v. ) DELAVAN’S BRIEF IN SUPPORT
                                   ) OF MOTION TO STAY
MATTHEW GRIESHOP, JOSHUA           ) PROCEEDINGS
ADAM DELAVAN, and KATE             )
DELAVAN,                           )
                                   )
  Defendants.                      )
                                   )
__________________________________ )




DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |1
        Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 2 of 8



                          TABLE OF CONTENTS

I.     INTRODUCTION………………………………………………………….. 4

II.    ARGUMENT ……………………………………………………………… 4

III.   CONCLUSION…………………………………………………………….. 6

CERTIFICATE OF COMPLIANCE……………………………………………... 7

CERTIFICATE OF SERVICE…………………………………………………… 8




DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |2
      Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 3 of 8



                      TABLE OF AUTHORITIES

CASE LAW

State Farm Mut. Auto. Ins. Co. v. Freyer, 2013 MT 301, ¶ 26,
372 Mont. 191, 312 P.3d 403……………………………………………………... 4

Skinner v. Allstate Ins. Co., 2005 MT 323, ¶ 16, 329 Mont. 511,
127 P.3d 359 (citation omitted)…………………………………………………… 5
American Bankers Ins. Co. of Florida v. Cameron, 2020 WL 5645848,
44 MFR 231 (D. Mont. Sept. 22, 2020) ………………………………………….. 5




DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |3
         Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 4 of 8



I.     INTRODUCTION.

       Joshua Adam Delavan and Kate Delavan are third-party beneficiaries to

insurance policies issued by Safeco Insurance Company of America to Matthew

Grieshop. Safeco has moved for summary judgment on the issue of whether or not

they have a duty to provide coverage for claims made by the Delavans against

Matthew Grieshop in Cause No. DV-19-87, Montana Twenty-Second Judicial

District Court, Carbon County, Montana (i.e., the “underlying state-court action”).

       The underlying state-court action has not been adjudicated. The Delavans

respectfully move this Court for an Order staying this instant case and all relevant

proceedings until such as time as the underlying state-court action has been

adjudicated and all the relevant facts have been determined.

II.    ARGUMENT.

       Questions regarding coverage require adjudication of the underling case in

order to establish facts which may or may not trigger insurance coverage. State

Farm Mut. Auto. Ins. Co. v. Freyer, 2013 MT 301, ¶ 26, 372 Mont. 191, 312 P.3d

403 (citations omitted). “Established facts” in this context pertains to facts which

are either undisputed or are initially disputed but subsequently determined by the

fact finder. Id., at ¶ 27.

       Courts have routinely held that declaratory actions on the “duty to

indemnify” are premature when there are still unresolved issues in the underlying


DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |4
         Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 5 of 8



action which may ultimately affect whether an insurer has a duty to indemnify.

Skinner v. Allstate Ins. Co., 2005 MT 323, ¶ 16, 329 Mont. 511, 127 P.3d 359

(citation omitted).

      This honorable Court has recently entered a similar decision in American

Bankers Ins. Co. of Florida v. Cameron, 2020 WL 5645848, 44 MFR 231 (D.

Mont. Sept. 22, 2020). In Cameron, this Court noted that “generally, a claim for

declaratory judgment regarding an insurer’s duty to indemnify is not ripe until

there has been a resolution of the underlying claim.” This Court went on to state

that “when a premature duty to indemnify claim is joined with a ripe duty to

defend claim, courts have two options: (1) stay the indemnity issue, or (2) dismiss

the indemnity claim without prejudice.” This Court noted that many courts,

including District of Montana courts, favor staying the declaratory judgment

proceedings.

      In this coverage case, it is undisputed that the underlying claims between the

Delavans and Matthew Grieshiop have not been adjudicated. As noted in prior

briefing on Safeco’s summary judgment proceedings, “Grieshop disputes

vigorously the allegations made by the Delavans in the Underlying Lawsuit.”

Trial in the state court action will likely be required to establish the facts.

      In response to Safeco’s motion for summary judgment on the issue of

coverage, the Delavans have asked this Court to dismiss Safeco’s complaint on the


DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |5
          Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 6 of 8



issue of coverage. However, the Delavan’s also recognize this Court’s inclination

to stay such proceedings pending resolution of the underlying case. Accordingly,

the Delavans respectfully request that this Court stay the current case until such a

time as there is a resolution by trial or otherwise in the underlying state-court

action.

III.   CONCLUSION.

       For the reasons cited above, the Delavans, as third-party beneficiaries to the

coverages provided by Safeco to Matthew Grieshop, respectfully request that this

Court stay the instant case and all relevant proceedings until the underlying state-

court action is adjudicated.

       DATED this 21st day of October, 2020.



                                        GANGLE LAW FIRM, PC.
                                             Attorneys for Defendants Joshua
                                        Adam Delavan and Kate Delavan


                                        By: /s/Cory R. Gangle
                                              Cory R. Gangle, Esq.




DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |6
        Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 7 of 8



                          CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7(d)(2)(E), the undersigned counsel of record

certifies that this Brief contains 540 words, excluding the caption, the Table of

Contents, the Table of Authorities, this Certificate of Compliance, and the

Certificate of Service.

      DATED this 21st day of October, 2020.

                                       GANGLE LAW FIRM, PC.
                                            Attorneys for Defendants Joshua
                                       Adam Delavan and Kate Delavan


                                       By: /s/Cory R. Gangle
                                             Cory R. Gangle, Esq.




DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |7
          Case 1:20-cv-00024-TJC Document 58 Filed 10/21/20 Page 8 of 8



                          CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served upon the

following individuals by the means designated below this 21st day of October,

2020:

[x] CM/ECF                              Paul N. Tranel
[ ] U.S. Mail                           Ryan T. Heuwinkel
[ ] Fed Ex                              BOHYER, ERICKSON, BEAUDETTE &
[ ] Hand-Delivery                       TRANEL, P.C.
[ ] Facsimile                           283 West Front, Suite 201
[ ] Email                               Post Office Box 7729
                                        Missoula, MT 59807-7729
                                        (406) 532-7800
                                        mail@bebtlaw.com
                                          Attorneys for Plaintiff


[x] CM/ECF                              Joel Todd, Esq.
[ ] U.S. Mail                           P.O. Box 1614
[ ] Fed Ex                              Red Lodge, MT 59068
[ ] Hand-Delivery                       montanajwt@aol.com
[ ] Facsimile                             Attorneys for Defendant Matthew Grieshop
[ ] Email




                                       By: /s/Cory R. Gangle




DEFENDANTS JOSHUA ADAM DELAVAN AND KATE DELAVAN’S
BRIEF IN SUPPORT OF MOTION TO STAY PROCEEDINGS  Page |8
